DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 2, 12, 14, 18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 2, which recites the following: 
“2. A user equipment (UE) for a radio access network, the UE being one of configured and configurable with a UE-specific configuration for transmitting signaling on a physical channel, the UE being configured:
	for having a cell-specific configuration for transmitting siganling on the physical channel; and to transmit signaling, representing a Msg3 message of a random access procedure, on the physical channel based on the cell-specific configuration ignoring the UE-specific configuration, the ignoring of the UE-specific configuration
being based on a parameter indicating a transform precoder to be used for transmitting the signaling.”

Claim 2, claims an apparatus, "UE", however the body of the claim doesn't recite any physical components/elements making the scope of the claim indefinite.  Claim(s) 12, 14, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph by virtue of dependency on independent claim 2, and because the claims don't resolve 112 issues raised with respect to claim 2.

With respect to claim 20, Claim 20 depends on a cancelled claim, claim 4, making the scope of the claim indefinite.



Allowable Subject Matter
Claim(s) 1, 3, 5, 9-10, and 19, are allowed.
Claim(s) 2, 12, 14, 18, and 20  would be allowable pending resolution of the issues under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph raised in the outstanding Office Action.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARELL A HAMPTON whose telephone number is (571)270-7162. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 5712723795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARELL A HAMPTON/Examiner, Art Unit 2476                                                                                                                                                                                                        
/AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476